Filed 10/9/15 In re C.B. CA1/5

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re C.B. et al., Persons Coming Under the
Juvenile Court Law.


CONTRA COSTA COUNTY CHILDREN
AND FAMILY SERVICES BUREAU,
         Plaintiff and Respondent,                                   A144296
v.
                                                                     (Contra Costa County
S.L.,                                                                Super. Ct. Nos. J1201410, J1300822)
         Defendant and Appellant.



         Mother, S.L., appeals from orders terminating her parental rights with respect to
two children on the sole ground that the Contra Costa County Children and Family
Services Bureau (Bureau) failed to comply with the notice requirements of the Indian
Child Welfare Act (ICWA), 25 U.S.C. § 1901 et seq. (See Cal. Rules of Court, rule
5.481.)
         By letter brief received by this court on August 7, 2015, the Bureau conceded that
notice should have been sent to the appropriate tribes and the Bureau of Indian Affairs
after obtaining information from the parents and relatives. The Bureau proposed entry of
a conditional reversal of the order terminating parental rights and a limited remand for
compliance with the ICWA, after which the Bureau would file all the relevant documents
for the trial court’s review and redetermination of proper notice; if no tribe claims the


                                                             1
children are Indian children, the judgment terminating parental rights would be
reinstated.
       We provided appellant with the opportunity to respond to the Bureau’s proposed
conditional reversal. On August 26, 2015, we were advised by appellant that no response
to the Bureau’s proposed conditional reversal was forthcoming.
       We will therefore reverse the orders terminating parental rights and remand the
matter for compliance with the ICWA as proposed by the Bureau.

                                      DISPOSITION
       The orders terminating parental rights of mother S.L. are reversed and remanded
for compliance with the ICWA. If no tribe claims the children are Indian children, the
orders terminating parental rights will be reinstated.




                                                  NEEDHAM, J.



We concur.




JONES, P.J.




BRUINIERS, J.




                                              2